 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 6
     JUN YANG,                                       CASE NO. C20-1614 BHS
 7
                             Petitioner,             ORDER ADOPTING REPORT
 8          v.                                       AND RECOMMENDATION

 9   ICE FIELD OFFICE DIRECTOR,

10                           Respondent.

11

12          This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable Mary Alice Theiler, United States Magistrate Judge. Dkt. 11. The Court

14   having considered the R&R and the remaining record, and no objections having been

15   filed, does hereby find and order as follows:

16          (1)    The R&R is ADOPTED;

17          (2)    The Government’s motion to supplement the pleadings and dismiss

18                 Petitioner’s habeas petition as moot, Dkt. 9, is GRANTED;

19          (3)    The Government’s motion to dismiss the petition, Dkt. 5, is DENIED as

20                 moot;

21

22


     ORDER - 1
 1         (4)   Petitioner’s petition for habeas corpus, Dkt. 1, is DENIED and

 2               DISMISSED with prejudice; and

 3         (5)   This case is closed.

 4         Dated this 24th day of May, 2021.

 5

 6

 7
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
